DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            LISA R. SINGER,
                               Appellant,

                                    v.

               MICHAEL J. SINGER and DAVID SINGER,
                             Appellees.

                              No. 4D19-901

                           [December 9. 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea R. Gundersen, Judge; L.T. Case No. FMCE13-
007785 (41)(93).

  Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellant.

  John T. Mulhall III of Mulhall Family Matters, P.A., Boca Raton, for
appellee David I. Singer.

PER CURIAM.

   The former wife timely appeals a final order denying her motion to
enforce the terms of a post-marital agreement with the former husband,
Michael Singer, and his brother, David Singer. We reverse.

   The former wife raises three issues on appeal. First, she argues the
court erred in determining it lacked personal jurisdiction over David
Singer. Second, she argues the court erred when it concluded it lacked
subject matter jurisdiction to enforce the post-marital agreement. Third,
she argues the court erred on the merits.

   With respect to the former wife’s first argument, we agree with her that
the court erred in concluding it lacked personal jurisdiction over David
Singer. David Singer submitted to the court’s jurisdiction in the post-
dissolution proceeding by executing the post-marital agreement to be
ratified and approved by the court. 1 See Babcock v. Whatmore, 707 So. 2d
702, 704 (Fla. 1998) (“[A] defendant waives a challenge to personal
jurisdiction by seeking affirmative relief—such requests are logically
inconsistent with an initial defense of lack of jurisdiction.”); Cumberland
Software, Inc. v. Great Am. Mortg. Corp., 507 So. 2d 794, 795 (Fla. 4th DCA
1987) (“If a party takes some step in the proceedings which amounts to a
submission to the court’s jurisdiction, then it is deemed that the party
waived his right to challenge the court’s jurisdiction regardless of the
party’s intent not to concede jurisdiction.” (citing Sternberg v. Sternberg,
190 So. 486 (Fla. 1939))).

    We also generally agree with the former wife’s second contention that
the court erroneously determined it lacked subject matter jurisdiction.
The circuit court had subject matter jurisdiction over the post-dissolution
proceedings, as subject matter jurisdiction simply means the authority “to
adjudicate the class of cases to which the particular case belongs.” Lovett
v. Lovett, 112 So. 768, 775 (Fla. 1927). Here, even if the former wife’s claim
is characterized as an action to enforce a post-dissolution order or an
action for breach of contract, the court could adjudicate the former wife’s
claim for breach of the post-marital agreement. As with personal
jurisdiction, the issue was whether David Singer was properly made a
party to the case.

   Having concluded the court had subject matter jurisdiction 2 and
personal jurisdiction, we briefly turn to the merits. The circuit court
concluded the relief sought in the former wife’s motion to enforce conflicted

1 The appropriate ruling would have been to deny the former wife’s motion to
enforce because David Singer was not yet a party, rather than denying the motion
to enforce on the basis that the trial court lacked personal jurisdiction over him.
See Fla. Fam. L. R. P. 12.210(a) (“All persons having an interest in any subject of
the action may be joined. Any person may at any time be made a party if that
person’s presence is necessary or proper for a complete determination of the
cause.”); Fla. Fam. L. R. P. 12.250(c) (“Parties may be added by order of court on
its own initiative or on motion of any party at any stage of the action and on such
terms as are just.”).

2 In this case, the subject matter jurisdiction challenge was likely a challenge to
case jurisdiction, or the authority to act in a case. See Adams v. Estate of
Henderson, 155 So. 3d 485, 488 n.3 (Fla. 4th DCA 2015). Regardless, when the
circuit court found it lacked subject matter jurisdiction, judicial labor should
have concluded. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88–89
(1998) (stating that a challenge to subject matter jurisdiction “would normally be
considered a threshold question that must be resolved in respondent’s favor
before proceeding to the merits”).

                                        2
with the remedy provided for in the post-marital agreement. Because of
the various provisions in the agreement addressing remedies, we hold that
it was premature to reach that conclusion on a motion to dismiss and
remand for further proceedings.

   Reversed and remanded.

WARNER, FORST and KUNTZ, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   3